
	

115 S3423 IS: Promoting Academic Success Sustainably Act of 2018
U.S. Senate
2018-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3423
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2018
			Mr. Scott (for himself and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To revise the amounts for discretionary Federal Pell Grant funding, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Promoting Academic Success Sustainably Act of 2018 or the PASS Act of 2018.
		2.Amount of discretionary Federal Pell Grant funding
 (a)HEA AmendmentSection 401(b)(2)(A)(i) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(2)(A)(i)) is amended by striking clause (i) and inserting the following:
				
 (i)(I)the maximum Pell Grant, which shall be $5,135 for award year 2019–2020; or (II)the maximum Federal Pell Grant, which, for an award year subsequent to the 2019–2020 award year, shall be the amount specified in the Consolidated Appropriations Act, 2018 (Public Law 115–141), plus.
 (b)Rule of constructionNothing in this section, or the amendment made by this section, shall be construed to prohibit an appropriations Act from increasing the maximum Federal Pell Grant award above the level specified in section 401(b)(2)(A)(i) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(2)(A)(i)) (as amended by subsection (a)) for future award years.
			(c)Conforming amendments
 (1)Section 401(b)(7)(C)(iv)(II)(aa) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(7)(C)(iv)(II)(aa)) is amended by striking as specified in the last enacted appropriation Act applicable to that preceding award year and inserting as determined under paragraph (2)(A)(i) for that preceding award year.
 (2)Section 401(g) is amended by striking specified in such appropriation. 3.RescissionSection 401(b)(7)(A)(iv)(IX) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(7)(A)(iv)(IX)) is amended by striking ‘‘$1,409,000,000’’ and inserting ‘‘$1,370,000,000’’.
		
